Order modified by striking out the provision for the examination of the defendants Charles W. Berry, Shirley W. Wynne and Peter J. Dooling, and as so modified affirmed, with ten dollars costs and disbursements to said appellants as against the respondent, and with ten dollars costs and disbursements to the respondent as against the appellant Kleanair Radiator, Inc. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.